675 S.E.2d 35 (2009)
STATE
v.
Roger Earl COLEY.
No. 544A08.
Supreme Court of North Carolina.
March 11, 2009.
Joan Cunningham, Special Deputy Attorney General, Howard S. Boney, Jr., District Attorney, for State of NC.
The following order has been entered on the motion filed on the 9th day of March 2009 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Coley) shall have up to and including the 16th day of March 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 11th day of March 2009."